Citation Nr: 1604947	
Decision Date: 02/09/16    Archive Date: 02/18/16

DOCKET NO.  01-01 191	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los Angeles, California


THE ISSUES

1.  Entitlement to an increased rating for a left knee disability, rated as 10 percent disabling prior to October 12, 2002, 20 percent disabling from October 12, 2002, through July 2007, and 30 percent disabling from August 1, 2007, with a temporary total rating from August 12, 2012, through September 2012.

2.  Entitlement to a rating higher than 10 percent for bilateral calcaneal spurs.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

N. Snyder, Counsel


INTRODUCTION

The Veteran had active service from November 1978 to August 1982.  

This appeal came before the Board of Veterans' Appeals (Board) from a September 2000 decision by the Department of Veterans Affairs (VA) Regional Office (RO) in New York, New York and a May 2011 decision by the RO in Los Angeles, California.  Jurisdiction over the case was transferred to the RO in Los Angeles, California in June 2007.

The Veteran testified at a hearing at the RO before the undersigned Veterans Law Judge for the knee claim in August 2005; a transcript of the hearing is of record.

New evidence, specifically VA treatment records, was associated with the record after the calcaneal spurs claim was last decided by the RO.  This evidence is not pertinent to that issue, however.  As such, there is no prejudice in deciding that issue at this time.  38 C.F.R. §§ 19.37, 20.1304.

A December 2014 Statement of the Case (SOC) indicates that service connection was granted for tinea pedis of the feet, effective January 22, 2008.  Although a March 2015 code sheet reveals that this has been implemented, the record does not include an implementing decision.  This must be done.  

In November 2015, the Veteran, via his representative, indicated that he had wished to appeal all issues decided in the December 2014 Statement of the Case (SOC) and not just the claim for increased rating for calcaneal spurs.  Review of the January 2015 Form 9 indicates that the Veteran marked the box indicating that he was "only appealing these issues" and then presented arguments about his bilateral heel spurs.  There is no indication that the Veteran desired to appeal the other issues decided in the December 2014 SOC, namely the increased rating for a right knee disability and earlier effective date for the award of service connection for a right knee disability.  In a March 2015 remand, the Board noted in the Introduction that the issue of increased rating for calcaneal spurs had been appealed but not certified to the Board.  At that time, the Veteran had actual knowledge that only the heel spur issue was considered to be on appeal with respect to the issues decided in the December 2014 SOC.  He did not reference the other issues decided in the December 2014 SOC until November 2015.  The November 2015 statement is not a timely appeal, and the Board finds due process does not require the issues to be considered on appeal.  Cf. Percy v. Shinseki, 23 Vet. App. 37 (2009).  Thus, the issues of an increased rating for a right knee disability and earlier effective date for the award of service connection for a right knee disability are referred to the AOJ for appropriate action.

The record before the Board consists of the Veteran's electronic records in Virtual VA and the Veterans Benefits Management System. 


FINDINGS OF FACT

1.  Prior to October 12, 2002, the left knee disability did not result in flexion to fewer than 90 degrees, limitation of extension, instability, absent semilunar cartilage, or meniscal tear with frequent locking or effusion.  

2.  From October 12, 2002, to August 1, 2007, the left knee had motion most nearly approximating flexion to 30 degrees but not limitation of extension, instability, absent semilunar cartilage, or meniscal dislocation with frequent locking or effusion.  

3.  From August 1, 2007, to August 11, 2012, the left knee disability did not result in flexion to fewer than 20 degrees or instability.  It did result in limitation of extension to 10 degrees as of July 26, 2010.  It was associated with meniscal dislocation as of July 2012 but not frequent episodes of locking and effusion.  

4.  From October 1, 2012, the left knee disability did not result in limitation of extension to greater than 10 degrees, limitation of flexion to fewer than 90 degrees, instability, absent semilunar cartilage, meniscal dislocation, or frequent episodes of effusion.  

5.  The bilateral calcaneal spurs do not result in more than moderate impairment and each calcaneal spur does not result in more than mild impairment.  


CONCLUSION OF LAW

1.  The criteria for a separate 10 percent rating, effective July 26, 2010, for limitation of extension, are met; the criteria for an increased or separate rating for the left knee disability are not otherwise met.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. §§ 4.7, 4.71a, Diagnostic Code 5257, 5258, 5259, 5260, 5261 (2015).  

2.  The criteria for an increased rating for calcaneal spurs have not been met.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. §§ 4.7, 4.71a, Diagnostic Code 5276, 5284 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), codified in pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 2014), and the pertinent implementing regulation, codified at 38 C.F.R. § 3.159 (2015), provide that VA will assist a claimant in obtaining evidence necessary to substantiate a claim but is not required to provide assistance to a claimant if there is no reasonable possibility that such assistance would aid in substantiating the claim.  

They also require VA to notify the claimant and the claimant's representative, if any, of any information, and any medical or lay evidence, not previously provided to the Secretary that is necessary to substantiate the claim.  As part of the notice, VA is to specifically inform the claimant and the claimant's representative, if any, of which portion, if any, of the evidence is to be provided by the claimant and which part, if any, VA will attempt to obtain on behalf of the claimant.  

The Board also notes the United States Court of Appeals for Veterans Claims (Court) has held that the plain language of 38 U.S.C.A. § 5103(a) (West 2014), requires that notice to a claimant pursuant to the VCAA be provided 'at the time' that or 'immediately after' VA receives a complete or substantially complete application for VA-administered benefits.  Pelegrini v. Principi, 18 Vet. App. 112, 119 (2004).  The timing requirement enunciated in Pelegrini applies equally to the initial-disability-rating and effective-date elements of a service-connection claim.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).

With respect to the left knee disability claim, the record reflects that the Veteran was provided all required notice in letters mailed in April 2002, November 2005, and March 2006.  Although complete notice was not provided until after the initial adjudication of the claim, there is no prejudice to the Veteran in proceeding with the issuance of a final decision.  See Bernard v. Brown, 4 Vet. App. 384, 394 (1993).  Following the provision of the required notice and the receipt of all pertinent evidence, the originating agency adjudicated the knee claim.  There is no indication or reason to believe that the ultimate decision of the originating agency on the merits of the claim would have been different had complete VCAA notice been provided at an earlier time.  See Overton v. Nicholson, 20 Vet. App. 427, 437 (2006) (A timing error may be cured by a new VCAA notification followed by a readjudication of the claim).

With respect to the calcaneal spurs claim, the Veteran was provided all required notice in a letter mailed in May 2008, prior to the initial adjudication of the claim.

The record also reflects that service records, VA treatment and examination records, and post-service medical evidence identified by the Veteran have been obtained.  Neither the Veteran nor his representative has identified any outstanding, existing evidence that could be obtained to substantiate either claim; the Board is also unaware of any such evidence.  The Veteran was provided examinations to determine the nature and severity of the calcaneal spurs and left knee disability, most recently in 2014.  The records reveal all findings necessary to rate the disabilities.  The Veteran has not alleged that the left knee disability or calcaneal spurs have increased significantly in severity since the most recent examination, and the Board finds the examinations are adequate depictions of each disability when compared to the VA treatment records.  

Accordingly, the Board will address the merits of the appellant's appeal.

II.  Legal Criteria

Disability evaluations are determined by the application of a schedule of ratings, which is based on average impairment of earning capacity.  38 U.S.C.A. § 1155; 
38 C.F.R. Part 4 (2014).   

It is the intention of the rating schedule to recognize painful, unstable or malaligned joint, due to healed injury, as entitled to at least the minimum compensable rating authorized for the joint.  38 C.F.R. § 4.59 (2014).  

Knee impairment with recurrent subluxation or lateral instability warrants a 10 percent evaluation if it is slight, a 20 percent evaluation if it is moderate, or a 30 percent evaluation if it is severe.  38 C.F.R. § 4.71a, Diagnostic Code 5257. 

Dislocated semilunar cartilage with frequent episodes of "locking," pain, and effusion into the joint warrants a 20 percent rating.  38 C.F.R. § 4.71a, Diagnostic Code 5258. 

Flexion of the leg limited to 60 degrees warrants a noncompensable rating, flexion limited to 45 degrees warrants a 10 percent rating, flexion limited to 30 degrees warrants a 20 percent rating, and flexion limited to 15 degrees warrants a 30 percent rating.  38 C.F.R. § 4.71a, Diagnostic Code 5260. 

Extension limited to 5 degrees warrants a noncompensable rating, extension limited to 10 degrees warrants a 10 percent rating, extension limited to 15 degrees warrants a 20 percent rating, extension limited to 20 degrees warrants a 30 percent rating, extension limited to 30 degrees warrants a 40 percent rating, and extension limited to 45 degrees warrants a 50 percent rating.  38 C.F.R. § 4.71a, Diagnostic Code 5261. 

Flexion of the knee to 140 degrees is considered full and extension to 0 degrees is considered full.  See 38 C.F.R. § 4.71, Plate II. 

VA's General Counsel has held that a claimant who has arthritis and instability of a knee may be rated separately under Diagnostic Codes 5003 and 5257, while cautioning that any such separate rating must be based on additional disabling symptomatology.  VAOPGCPREC 23-97 (July 1997); VAOPGCPREC 9-98, (August, 1998).  Moreover, the General Counsel has also held that separate ratings may be assigned for disability of the same joint under Diagnostic Codes 5260 (for limitation of flexion) and 5261 (for limitation of extension).  VAOGCPREC 9-2004 (September, 2004). 

Other injuries of the foot are rated under Diagnostic Code 5284.  Moderate disability warrants a 10 percent rating; moderately severe disability warrants a 20 percent rating; and severe disability warrants a 30 percent rating.  38 C.F.R. § 4.71a, Diagnostic Code 5284.

Flatfoot is rated under Diagnostic Code 5276.  Mild pes planus, with symptoms relieved by built-up shoe or arch support, warrants a noncompensable rating.  Moderate pes planus, with weight-bearing line over or medial to great toe, inward bowing of the tendo Achilles, pain on manipulation and use of the feet, warrants a 10 percent rating for bilateral or unilateral disability.  Severe pes planus, with objective evidence of marked deformity (pronation, abduction, etc.), pain on manipulation and use accentuated, indication of swelling on use, characteristic callosities, warrants a 30 percent rating for a bilateral disability.

In determining the degree of limitation of motion, the provisions of 38 C.F.R. § 4.40 concerning lack of normal endurance, functional loss due to pain, and pain on use and during flare-ups; the provisions of 38 C.F.R. § 4.45 concerning weakened movement, excess fatigability, and incoordination; and the provisions of 38 C.F.R. § 4.10 concerning the effects of the disability on the veteran's ordinary activity are for consideration.  See DeLuca v. Brown, 8 Vet. App. 202 (1995).

Except as otherwise provided by law, a claimant has the responsibility to present and support a claim for benefits under laws administered by the Secretary.  The Secretary shall consider all information and lay and medical evidence of record in a case before the Secretary with respect to benefits under laws administered by the Secretary.  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107; 38 C.F.R. §§ 3.102, 4.3; see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  

To deny a claim on its merits, the evidence must preponderate against the claim.  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing Gilbert, 1 Vet. App. at 54.

III.  Factual Background and Analysis

In accordance with 38 C.F.R. §§ 4.1, 4.2, 4.41, 4.42 (2014) and Schafrath v. Derwinski, 1 Vet. App. 589 (1991), the Board has reviewed all evidence of record pertaining to the history of the service-connected disability.  The Board has found nothing in the historical record which would lead to the conclusion that the current evidence of record is not adequate for rating purposes.  Moreover, the Board is of the opinion that this case presents no evidentiary considerations which would warrant an exposition of remote clinical histories and findings pertaining to the disabilities.  

A.  Factual Background/Left Knee

An August 2000 VA examination record reveals the Veteran's history of a popping sensation in the knees.  He also reported anterior knee pain increased with using stairs, bending, kneeling, or sitting with the knee immobile in a flexed position.  He reported flares occurred mainly with overuse and athletics.  

Examination revealed normal posture and gait.  Heel- and toe-walk were accomplished without difficulty, and the Veteran could squat approximately 70 percent complaining of pain.  Drawer test was negative.  Motion was from 0 to 125/140 degrees.  Motion was limited by pain and lack of endurance.  There were crepitation and positive Lachman's test but negative McMurray test.  There was no instability or effusion, and ligaments were intact.  There was grating of the joint with motion.  The examiner found the knee disability would result in problems with jobs that require heavy squatting or ascending and descending stairs or ladders, which would include his main job as a laborer doing heavy activities

A January 2001 VA treatment record reveals the Veteran's history of increased left knee pain and swelling.  He also reported intermittent paresthesia from the left knee to the left hip and left lower extremity weakness.  Examination revealed crepitus and swelling and questionable tendon rupture.  X-ray images showed degenerative arthritic changes and ossification but no effusion.  

A January 2001 follow-up record indicates that evaluation was negative for locking or erythema.  Lachman's test was negative, but McMurray's was positive and there was tenderness to palpation.  There was full range of motion.  The assessment was left patella alta/tendonitis and arthritis.  A February 2001 VA treatment record reveals the Veteran's history of left knee pain estimated at 10/10, particularly with use of stairs or prolonged sitting.  Examination revealed active flexion to 90 degrees.  The Veteran was unable to squat or step up/down four inches.  There were tenderness and popping but no swelling.  Gait was antalgic to the left.  The examiner believed the left patella was malpositioned.  

A February 2004 VA treatment record indicates that the Veteran had no instability of the left knee.  

May 2005 VA treatment records reveal the Veteran's history of left knee pain, popping, and intermittent swelling.  He indicated that he limited himself to walking a couple blocks.  Examination revealed mild swelling, effusion, and tenderness to palpation.  Range of motion testing revealed motion from "0-1099" degrees.  

An August 2006 VA treatment record indicates that there was no left knee effusion but there was "very slightly limited" flexion with pain at end of range of motion.  

An October 2006 VA examination record reveals the Veteran's history of knee pain and cracking.  He reported that he could not perform exercises or do sports that required use of the knees.  He denied locking or instability and indicated that he was independent in self-care.  Examination revealed no swelling or effusion.  Range of motion was from 0 to 90 degrees.  There was crepitance with range of motion, and it was difficult for the Veteran to relax the knee for the range of motion tests.  There was no laxity or instability, and McMurray and Lachman tests were negative.  There was tenderness to palpation, and gait was antalgic on the right.  The examiner found the Veteran could not perform any occupation that required prolonged standing, squatting, crawling, or running.  

A December 2006 VA treatment record reveals the Veteran's history of left knee pain, worsened with prolonged sitting or walking.  He reported inability to squat and difficulty walking up or down stairs.  Examination revealed decreased active flexion to 33 degrees.  The Veteran refused passive range of motion testing secondary to pain.  Extension was full.  There was no erythema, but there were mild tenderness to palpation and crepitus.  Drawer test was negative. 

An August 2007 VA examination record reveals the Veteran's history of weakness, pain, stiffness, lack of endurance, and swelling.  He also reported giving out "from time to time."  He reported that he "sometimes" felt as though his knee locked or popped, particularly when using stairs or after standing too long.  He reported that he was working.  Examination revealed normal posture but antalgic gait favoring the left lower extremity.  There was no edema, effusion, weakness, heat, redness, or subluxation.  There were tenderness and crepitus but no ankylosis.  Range of motion testing revealed motion from 0 to 70 degrees with pain from 10 degrees.  There was pain with motion but no fatigue, weakness, lack of endurance, incoordination, or additional limitation after repetition.  The examiner noted that the Veteran, "seem[ed] very hesitant to allow his knee to be examined."  The examiner was unable to perform McMurray's test or anterior/posterior cruciate ligament test, but there was no appreciable instability.  

A September 2007 VA treatment record reveals the Veteran's history of inability to bend the knee "as much."  He also reported recent swelling.  Examination revealed negative drawer tests.  There were crepitus and pain with valgus and varus stress.  The knee had limited flexion, estimated at 20 degrees mobility.  An October 2007 VA treatment record reveals the Veteran's history of increased pain in the previous eight months since the knee gave way after "popping."  The Veteran reported "problems" with giving way since that incident.  Range of motion testing revealed active motion from 0 to 20 degrees with pain at full flexion.  The record indicates that the Veteran was "unable" to fully extend due to pain, but the record reiterates that extension was to 0 degrees.  The knee was stable to varus/valgus and anterior/posterior drawer tests though the Veteran was not able to flex the knee enough for adequate examination.  

An October 2009 VA treatment record reveals the Veteran's history of knee pain and feelings of instability.  Examination revealed antalgic gait without an assistive device.  There was no edema or effusion, but there was tenderness to palpation.  Range of motion testing revealed normal extension and flexion decreased to 110 degrees.  There was significant pain with flexion and crepitus.  Valgus stress, patellar grind, and patellar compression tests were positive, and varus stress and McMurray tests were negative.  

An October 2009 VA examination record reveals a finding of normal gait and walk.  There was no edema, instability, abnormal movement, effusion, weakness, tenderness, redness, heat, deformity, malalignment, subluxation, or guarding.  There was also no locking pain, genu recurvatum, crepitus, or ankylosis.  Range of motion testing was within normal limits, including after repetition.  Stability tests were normal.  The examiner found the effect of the condition on the Veteran was inability to run or walk for prolonged period.  

A May 2010 VA treatment record reveals findings of mild effusion and full range of motion.  A July 2010 VA treatment record reveals findings of crepitus and patellar grind.  There was no effusion, and stress and drawer tests were negative.  The McMurray test was equivocal because the exam was limited by pain.  Range of motion testing revealed flexion to 20 degrees and extension to 10 degrees.  The record indicates that the Veteran lacked 10 degrees flexion to zero.  

An October 2011 VA treatment record reveals the Veteran's history of inability to flex his knee more than 70 percent.  Examination revealed inability to flex knees greater than 15 percent from the horizontal plane due to extreme pain.  The record notes that gait was notably inhibited due to inability to flex knees and that a full knee exam was limited due to pain.  

June 2012 treatment records reveal the Veteran's history of increasing swelling and pain in the left knee since he tripped, fell, and twisted the knee.  He reported ambulating, weight bearing, and walking on the knee since the injury.  There was no noted instability of the knee and range of motion was full.  Magnetic resonance imaging (MRI) revealed a tear of the posterior horn of the medial meniscus.  A subsequent June 2012 VA treatment record indicates that the knee had mild effusion and limited range of motion.  A July 2012 VA treatment record indicates that the Veteran had motion from 5 to 90 degrees, limited by pain and swelling.  Varus/valgus stress and anterior/posterior drawer were stable. 

In August 2012, the Veteran underwent surgical treatment for internal derangement and meniscal tear.  A 10-day postoperative evaluation revealed motion from 0 to 100 degrees.  An October 2012 VA treatment record indicates that the Veteran was "doing well."  He reported "some" pain due to arthritis but indicated that the pain from the "meniscus" was gone.  He was ambulating with a cane and a knee brace.  Examination revealed mild erythema and motion from 10 to 90 degrees.  A December 2012 VA treatment record indicates that the Veteran was complaining of knee pain after a motor vehicle accident.  Examination revealed swelling.  

A May 2013 VA examination record reveals a history of left knee pain, improved since the surgery.  He reported flares of the pain with prolonged sitting, standing, or walking.  Range of motion testing revealed motion from 0 to 90 degrees with pain beginning at 90 degrees.  There was no change in range of motion after repetition.  Full range of flexion could not be appreciated due to subjective reports of pain.  Stability testing was normal and there was no evidence of subluxation.  There was evidence of meniscal tear with frequent episodes of joint pain.  There were not frequent episodes of joint locking or effusion.  

June and October 2013 VA treatment records reveal the Veteran's history of aching, stiffness, and pain and an occasional sensation of giving way.  The Veteran reported that wearing a brace with activities provided stability.  He denied locking, catching, or giving out.  He used a cane and knee brace for ambulation.  Examination revealed no effusion and stable collateral ligament.  Range of motion was from 10 to 90 degrees.   

A December 2014 VA examination record reveals the Veteran's history of pain, swelling, and stiffness.  Range of motion testing revealed motion from 0 to 120 degrees with pain beginning at 120 degrees.  There was no change in range of motion after repetition, but the record suggests an additional loss of 30 degrees of flexion during flare-ups.  There was functional impairment due to less movement than normal, excess fatigability, disturbance of locomotion, and pain on movement.  Joint stability tests were negative, and there was no evidence of subluxation.  There was a meniscal condition with frequent episodes of joint locking and pain but not effusion.  The associated scarring was not painful or unstable, and it did not affect an area greater than six square inches.  The examiner found the knee disabilities resulted in moderate impairment of ability to work due to decreased mobility.  

B.  Analysis/Left Knee 

Prior to October 12, 2002, the left knee disability was rated at 10 percent for painful and limited motion.  A rating higher than 10 percent is not warranted for limitation of motion at any time during this period.  Although the evidence reveals findings of painful motion and histories of flares, the Veteran is consistently able to  flex to a minimum of 90 degrees and fully extend without pain, including after repetition, and the Veteran did not indicate that the flare-ups resulted in additional limitation of motion, i.e. motion limited beyond that depicted in the medical records.  In this regard, the Board notes that although the Veteran reported limitation of function during flares, the limitation in motion appears to be accurately depicted by the reported range of motion after repetition.  There is no evidence indicating that the Veteran has limitation of extension or sufficient limitation of flexion to warrant more than the 10 percent rating assigned for limitation of motion.  With respect to other potentially applicable Diagnostic Codes, the Board notes that there is no clinical evidence showing ankylosis, malunion, nonunion, subluxation, or instability, and stability testing was normal.  Additionally, there is no definite finding of meniscal abnormality - the assessment of questionable tendon rupture was not confirmed -- and no evidence of frequent locking or effusion.  In this regard, the Board notes that there is no evidence of locking, and negative history as to locking when asked, and no clinical evidence of effusion.  

From October 12, 2002, to July 30, 2007, the Veteran is rated at 20 percent.  The Supplemental Statement of the Case indicates that the rating was awarded by analogy to Diagnostic Code 5258 even though "the semilunar cartilage is not dislocated" based on the symptoms.  The code sheet that implemented the staged increase indicates that the increase was awarded under Diagnostic Code 5260, however.  The assignment of a particular diagnostic code is dependent on the facts of a particular case.  See Butts v. Brown, 5 Vet. App. 532, 538 (1993): see also Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  One diagnostic code may be more appropriate than another based on such factors as an individual's relevant medical history, the current diagnosis, and demonstrated symptomatology.  In reviewing the claim for a higher rating, the Board must consider which diagnostic code or codes are most appropriate for application in the Veteran's case and provide an explanation for the conclusion. 

The Board finds the 20 percent rating is most appropriately assigned under Diagnostic Code 5260 based on the evidence of at least episodic limitation of flexion to 33 degrees, which most nearly approximates the 20 percent rating under Diagnostic Code 5260.  The Board finds a rating under Diagnostic Code 5258 is not appropriate because there no finding of meniscal abnormality, negative histories as to locking, and only one finding of effusion.   

A rating higher than 20 percent is not warranted at any time during this appellate period.  Initially, the Board finds a higher rating is not warranted based on limitation of motion.  Although the evidence reveals findings of painful motion and histories of flares, the Veteran is consistently able to flex to at least 33 degrees and fully extend without pain, including after repetition, and there is no indication that flare-ups resulted in limitation of motion beyond that depicted during range of motion testing.  In this regard, the Board notes that the December 2006 VA treatment record suggest that the evaluation was conducted during a period of a flare-up, particularly because the reported range of motion and pain are significantly worse than that reported in contemporaneous medical records.  With respect to other potentially applicable Diagnostic Codes, the Board notes that there is no clinical evidence showing ankylosis, malunion, nonunion, subluxation, or instability, and stability testing was consistently was normal.  Additionally, as discussed above, there is no evidence of meniscal dislocation with frequent episodes of effusion and locking.
 
From August 1, 2007, to August 11, 2012, the Veteran is rated at 30 percent under Diagnostic Code 5260.  A rating higher than 30 percent is not warranted for limitation of flexion at any time during this appellate period.  Although the evidence reveals findings of painful motion and histories of flares, the Veteran is consistently able to flex to a minimum of 20 degrees or at least "15 percent," including after repetition, and there is no indication that flare-ups resulted in limitation of flexion beyond that depicted during range of motion testing.  

The Board finds a 10 percent rating for limitation of extension is warranted effective July 26, 2010, based on evidence of extension limited to 10 degrees at that time.  A rating higher than 10 percent is not warranted at any time after July 26, 2010, as there is no evidence, to include history, of extension limited to more than 10 degrees.  Additionally, a compensable rating based on extension is not warranted prior to July 26, 2010, as there is no probative evidence, to include history, of limitation of extension prior to that time.  In this regard, the Board notes that although a September 2007 VA treatment record reveals a finding of inability to fully extend, the treatment record documents findings that the Veteran could extend to 0 degrees, which is considered normal by VA regulation.  The Board finds the range of motion findings are more probative than the notation of inability to "fully extend."  

With respect to other potentially applicable Diagnostic Codes, the Board notes that there is no clinical evidence showing ankylosis, malunion, nonunion, subluxation, absence of semilunar cartilage, or instability, and stability testing was consistently was normal.  Additionally, although there is evidence suggestive of meniscal dislocation as of June 2012 and evidence of joint effusion in June 2012, the evidence does not reveal histories of locking during or after June 2012, let alone frequent episodes of locking, and the reported pain is already considered in the rating assigned for limitation of motion.  Thus, the Board finds Diagnostic Code 5258 is not applicable.  

From October 1, 2012, the Veteran is rated at 30 percent under Diagnostic Code 5260.  A rating higher than 30 percent is not warranted at any time based on limitation of flexion.  Although the evidence reveals findings of painful motion and histories of flares, the Veteran is consistently able to flex to at least 90 degrees including after repetition, and there is no indication that flare-ups resulted in limitation of flexion beyond 90 degrees.   

The Board finds a 10 percent rating based on limitation of extension is warranted from October 1, 2012, based on the evidence of extension limited to 10 degrees in October 2012 and June and October 2013.  A rating higher than 10 percent is not warranted at any time as there is no evidence, to include history, of extension limited to more than 10 degrees.  

With respect to other potentially applicable Diagnostic Codes, the Board notes that there is no clinical evidence showing ankylosis, malunion, nonunion, subluxation, or instability, and stability testing was normal.  Although the Veteran reported the sensation of giving way in June and October 2013 and use of a brace for stability, the Board finds the Veteran's history is less probative than the clinical findings of normal stability.  With regard to meniscal abnormality, the Board notes that the December 2014 VA examiner noted meniscal abnormality and frequent episodes of locking and pain.  Initially, the Board notes that this is the first evidence of locking; the other records reveal negative histories as to locking with the exception of a history of "sometimes" locking in July 2007.  Additionally, the Board finds that there is no evidence of a meniscal tear or dislocation or the absence of semilunar cartilage after the August 2012 surgical treatment.  In this regard, the Board notes that the August 2012 surgical notes reveal repair of the torn meniscus and that the 2014 VA examiner did not mark the existence of meniscal dislocation or tear, though asked.  Thus, Diagnostic Codes 5258 and 5259 are not directly applicable.  The Board has considered whether a separate rating is warranted based on analogy to Diagnostic Code 5258 or 5259 but finds none is warranted because there is not evidence of frequent episodes of effusion and the effect of the Veteran's symptoms is limitation of motion, which is explicitly considered in the ratings assigned for limitation of flexion and extension.  The Board finds assigning a separate rating would violate the rule against pyramiding.  See 38 C.F.R. § 4.14.  

C.  Calcaneal Heel Spurs

An October 2010 VA examination record reveals the Veteran's history of constant pain of the feet that travelled to the ankles.  The Veteran reported that the pain could be exacerbated by activity and was relieved by rest.  He indicated that with rest, standing, and walking, he had pain, weakness, stiffness, swelling, and fatigue.  He reported overall functional impairment of inability to run or walk for a long period.  Posture and gait were normal.  Examination of the feet did not reveal any sign of abnormal weight bearing or breakdown, callosity, or unusual shoe-wear pattern.  There was moderate tenderness of the plantar surfaces but no painful motion, edema, disturbed circulation, weakness, atrophy, heat, redness, or instability.  The Achilles tendon had normal alignment.  There was no pes planus or pes cavus.  There was no limitation with standing or walking.  Examination of the ankles showed no deformity.  X-ray images showed plantar calcaneal spur.  The diagnosis was calcaneal spur which was associated with foot tenderness after prolonged walking.  

A September 2011 VA treatment record reveals a finding of tenderness to palpation of the heels.  

A December 2014 VA examination record reveals the diagnosis of bilateral calcaneal spurs.  The record reveals the Veteran's history of pain, difficulty walking, and swelling.  He indicated that it was hard to walk or run.  After examination, the examiner determined the Veteran had mild calcaneal spurs.  The examiner determined the foot condition did not chronically compromise weight bearing or require custom orthotic inserts or shoe modification.  There was pain with standing and walking.  There was not less movement than normal, more movement than normal, weakness, excess fatigability, incoordination, pain on weight-bearing, pain on non-weight-bearing, swelling, deformity, atrophy, instability of station, disturbance of locomotion, interference with sitting, or interference with standing.  The condition did not impact the Veteran's ability to perform any type of occupational task.  

There is no specific Diagnostic Code for rating calcaneal spurs.  It may be rated by analogy under 38 C.F.R. § 4.71a, Code 5276 (for flatfoot) or Code 5284 (other foot injury).  After careful review of the evidence, the Board finds the calcaneal spurs have not resulted in more than the moderate impairment of both feet contemplated by a 10 percent rating under Diagnostic Code 5276 at any time during the period of the claim nor does the evidence show at least moderate impairment of each foot as required for separate ratings of 10 percent under Diagnostic Code 5284 at any time during the period of the claim.  There is no medical finding of more than mild impairment due to the calcaneal spurs.  Although there is evidence of abnormal gait, the abnormality is linked to the bilateral knee disability and there is no evidence of impairment of posture or gait due to the calcaneal spurs.  There is also no evidence of abnormal weight bearing or limitation of motion of a foot or ankle associated with the calcaneal spurs, and the evidence indicates that the heel pain and tenderness on palpation are considered in the current evaluation.  Although the Veteran competently reports significant pain and functional impairment of the feet, the record indicates that the reported symptoms and impairment are due, at least in part, to other foot disabilities.  In this regard, the Board notes that the medical records document findings that the calcaneal spurs affect the heel; the Board has accordingly limited the scope of its analysis.  

The Board has considered whether there is any other schedular basis for granting this claim but has found none.  In addition, the Board has considered granting a staged rating but for the reasons explained above has determined that a rating in excess of 10 percent is not warranted for any portion of the rating period.

D.  Additional Consideration

The Board has considered whether these claims should be referred to the Director of the Compensation Service for extra-schedular consideration.  In determining whether a case should be referred for extra-schedular consideration, the Board must compare the level of severity and the symptomatology of the claimant's disabilities with the established criteria provided in the rating schedule for each disability.  If the criteria reasonably describe the claimant's disability level and symptomatology, then the disability picture is contemplated by the rating schedule, the assigned evaluation is therefore adequate, and no referral for extra-schedular consideration is required.  Thun v. Peake, 22 Vet. App. 111, 115 (2008). 

The manifestations of the service-connected left knee disability and bilateral calcaneal spurs are contemplated by the schedular criteria.  In addition, higher ratings are authorized for additional impairment.  The Board has therefore determined that referral of this case for extra-schedular consideration under 38 C.F.R. § 3.321(b) is not in order. 

The Board further notes that while the Veteran's disabilities are productive of some industrial impairment, there is no contention on the Veteran's part or evidence suggesting that either disability alone or the disabilities in combination are sufficient to render the Veteran unemployable.  Therefore, the Board has determined that the issue of entitlement to a total rating based on unemployability has not been raised in this case.

Finally, the Board has considered the doctrine of reasonable doubt and with respect to the denials has in has determined that it is not because the preponderance of the evidence is against the claims.

ORDER

The Board having determined that the Veteran's left knee disability warrants ratings of 10 percent prior to October 12, 2002, 20 percent disabling from October 12, 2002, through July 2007, 30 percent from August 1, 2007, to August 11, 2012, and from October 1, 2012 for limitation of flexion and a separate rating of 10 percent for limitation of extension from July 26, 2010, to August 11, 2012, and from October 1, 2012, the benefit sought on appeal is granted to this extent and subject to the criteria applicable to the payment of monetary benefits.

An increased rating for calcaneal spurs is denied.  



____________________________________________
Shane A. Durkin
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


